DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statements, filed 9 January 2020 and 15 June 2021, which have been placed of record in the file.  An initialed, signed and dated copy of each of the PTO-1449 or PTO-SB-08 forms is attached to this Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “bale forming chamber 20” (paragraph [0025]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McHale et al. (EP 2688390) (hereinafter McHale).
Regarding claims 1, 8 and 15, the McHale reference discloses a wrapping system (paragraphs [0001], [0118]) for an agricultural baler 1 (paragraphs [0112], [0113] and figures 3, 7) comprising: 
a material roll (34) configured to hold a roll of wrapping material (3);
5a duckbill assembly (dispensing mechanism 30, paragraph [0120]) configured to draw wrapping material (3) from the material roll (34) and comprising a duckbill motor (not shown drive transmission taken from sprocket 24); 
a bale size sensor (99) configured to output bale size signals (paragraphs [0166] and [0170]);
and a controller (microcontroller 60, and signal processor 67) operatively coupled to the duckbill motor (24) and the bale size sensor (99)  (see also, paragraph [0126]), the controller being configured to:
10determine a starting size of a bale based on at least one received bale size signal (paragraph [0170]: “This in turn would permit continuous monitoring of the diameter of the bale 2 in the bale forming chamber 16 …” (fig. 5)); 
output an initiation signal to the duckbill motor (24) to initiate a wrap cycle (paragraph [0131] and paragraph [0147]); 
determine a current size of the bale is less than the starting size of the bale by a defined amount after outputting the initiation signal (see paragraph [0167] and paragraph [0172]: “The signal processor 67 would then be programmed to continuously compute the current reduction in the diameter of the bale from the value of the diameter at the commencement of dispensing of the wrapping film 3 into the bale forming chamber 16. The signal processor 67 would then compare the currently computed value of the reduction in the diameter of the bale with the electronically stored corresponding predefined value of the reduction in the diameter of the bale for the relevant material.” (fig. 5)); and  
15output a successful wrap signal responsively to determining that the current size is less than the starting size by the defined amount (paragraphs [0133], [0134] and paragraph [0170]: “… and would allow the signal indicative of correct circumferential wrapping of the bale 2 which is produced by the signal processor 67…”).  
Further regarding claim 8, the McHale reference discloses an agricultural baler (1), a chassis (5), a baling chamber (16), and the material roll (34) is carried by the chassis (5) (fig. 3).
Regarding claims 2, 9 and 16, the McHale reference discloses the wrapping system of claim 1, wherein the controller (60, 67) is configured to determine the wrap cycle has ended and determine the current size of the bale after the wrap 20cycle has ended (see fig. 5, though shown based on the exerted pressure, the bale diameter monitoring is taught in paragraphs [0170] - [0172]). 
Regarding claims 3, 10 and 17, the McHale reference discloses the wrapping system of claim 2, further comprising a wrap sensor (rotary encoder 68) configured to output wrapping signals corresponding to wrapping material (3) being drawn from the material roll (34) and operatively coupled to the controller (60, 67), the controller being configured to determine the wrap cycle has ended based on a length of wrapping material that has been drawn from the material roll (paragraph [0136]: “rotary encoder 68 illustrated in block representation in Fig. 4 located on a shaft 69 of the feed roller 38 produces signals which are indicative of the length of the wrapping film 3 being drawn into the bale form chamber 16. The signals from the rotary encoder 68 are read by the signal processor 67 from commencement of dispensing of the wrapping film 3 into the bale forming chamber 16. The signal processor 67 determines that the predefined period from the commencement of dispensing of the wrapping film 3 into the bale forming chamber 16 has expired when the signals read from the rotary encoder 68 are indicative of the length of the wrapping film 3 dispensed into the bale forming chamber 16 being sufficient to wrap the bale 2 with approximately two and a quarter turns of the wrapping film 3. The microcontroller 60 also reads the signals from the pressure transducer 66 in order to determine when the radial outward pressure being exerted by the bale on the bale rotating rollers 20 corresponds to a predefined pressure which is indicative of the bale having been formed to the desired size.”).
Regarding claims 4, 11 and 18, the McHale reference discloses the wrapping system of claim 2, wherein the controller (60, 67) is configured to determine the wrap cycle has ended by determining a defined time period has elapsed after outputting the initiation signal (paragraphs [0135], [0146] and [0147]).
Regarding claims 5, 12 and 19, the McHale reference discloses the wrapping system of claim 2, wherein the controller (60, 67) is configured to output a warning signal (an alarm) if the current size of the bale after the wrap cycle has ended is not less than the starting size by the defined amount (paragraphs [0135] and [0137]).
Regarding claims 6, 13 and 20, the McHale reference discloses the wrapping system of claim 1, wherein the bale size sensor (99) is configured to output bale size signals directly corresponding to the current size of the bale (paragraph [0167]).
Regarding claims 7 and 14, the McHale reference discloses the wrapping system of claim 1, further comprising a pressure sensor (pressure transducer 66) operatively coupled to the controller (60, 67) and configured to output bale pressure signals to the controller, the bale pressure signals corresponding to a bale density pressure of the bale (paragraph [0135]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Vandamme and De Gersem are cited to wrapping systems for agricultural balers and methods of using the wrapping systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 May 2022